EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 41, line 5 recites in part “external thread extends” and is amended to recite “external thread extending”.
	Claim 60, line recites in part “substantially spherical head, the distal end, the distal end comprising” and is amended to recite “substantially spherical head, the distal end comprising”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 41-60 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a bone screw comprising a shaft having a proximal portion and a distal portion, the distal portion having a taper, the shaft including a surface and a wall with a thickness, the wall defining a plurality of spaced apart struts and lattices positioned between the struts, the struts having a solid surface relative to the lattices, an external thread extending outwardly from the surface, the wall extending about a core.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a bone screw comprising: a shaft extending along a longitudinal axis between opposite proximal and distal ends, the proximal end comprising a substantially spherical head, the distal end having a taper and comprising an inner core and a wall extending about the core, threads extending from the wall, the threads being intermittent, staggered, or discontinuous, the wall defining a plurality of spaced apart struts and lattices positioned between the struts, the struts having a solid surface relative to the lattices.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a screw assembly comprising a shaft extending along a longitudinal axis between opposite proximal and distal ends, the proximal end comprising a substantially spherical head, the distal end comprising a solid core and a wall extending about the core, external threads extending from the wall, the wall defining a plurality of spaced apart struts and lattices positioned between the struts, the struts having a solid surface relative to the lattices; and an implant receiver connectable with the head.
Kolb (U.S. Publication No.2015/0313658 A1) discloses the claimed invention except for wherein the wall of the shaft of the bone screw defines a plurality of spaced apart struts and lattices positioned between the struts, the struts having a solid surface relative to the lattices.  Kolb discloses solid struts 314, but fails to disclose lattices positioned between the struts.  

    PNG
    media_image1.png
    516
    443
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773